— -Order entered September 13, 1956, reversed, without costs of this appeal to either party, and motion granted. Appeal from order entered October 9, 1956, dismissed as academic. Memorandum: This claim was stricken from the calendar after undue delay and failure to prosecute. However, it appears from the affidavit submitted on the motion to restore, that at the time it was stricken from the calendar claimant’s trial counsel was engaged in trial in the Supreme Court in Monroe County. In that situation, claimant was entitled to an adjournment until his trial counsel concluded the trial of the case in which he was then engaged in Monroe County. All concur. (Appeal from two orders of the Court of Claims (1) denying claimant’s motion to restore the case to the calendar and (2) denying claimant’s motion to reargue.) Present — MeCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.